DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 15-18 and 20 of U.S. Patent No. 10637239 in views of Rojas et al., US-PGPUB 2016/0140263 and Heinonen et al., US-PGPUB 2015/0131079.
          The US Patent does not disclose a portion of the characteristic data is accumulated by an unmanned aircraft, portion of the sensor data is accumulated by the unmanned aircraft, compare the portion of the characteristic data accumulated by the sensors, monitors with the portion of the sensor data accumulated by the sensors and monitors, identify changes in a condition of the component based on the comparison of the portion of the characteristic data with the portion of the sensor data, transmit an alert to an operator, the alert including the likelihood that the component will fail or decrease in operational capacity, receive a report including a status of the component from the user. Royas, meanwhile, discloses accessing characteristic data associated with the component and a geographical region where the component is located (Paragraphs [0014]; [0016], operational and non-operational data; Paragraph [0024], include maintenance data related to geographic location; Fig. 2, 58 and 62; Fig. 4, 122), compare the portion of the characteristic data accumulated by the sensors, monitors with the portion of the sensor data accumulated by the sensors and monitors (Paragraphs [0026]-[0028], correlation) and Heinonen discloses a portion of the characteristic data is accumulated by an unmanned aircraft (Paragraph [0035], combine with sensor data from the UAV; Paragraph [0039]; Paragraph [0020]), generate an operation model for the component based on the characteristic data (Paragraph [0037], generation of point cloud and generation of 3D model; Paragraph [0054]), access sensor data for the component, wherein a portion of the sensor data is accumulated by the unmanned aircraft (Paragraph [0036]). As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Rojas and Heinonen in the US Patent and arrive at the claimed invention, so as to accurately determine the condition of the component, by using additional data accumulated by inexpensive and easy to operate unmanned vehicle that can stay afloat even during a major natural disaster.

Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 12/16/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “generate an operation model for the component based on the characteristic data”, and “update the operational model” but said limitations are a genus claims, broadly claiming generating any operation model using any kind of characteristic data, the scope which goes beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Furthermore, as examples, the original disclosure on page 6 of 26, lines 15-25 disclose that the character data may be used to generate operation model for the components (that may be capable of forecasting deterioration or constraints of the components), and updating of the model based on the changes in the conditions of the components, and page 11 of 26, discloses combining the models, and gives an numerical example of a transmission line swaying at acceptable range and generating an operational model for the transmission line, and page 18 of 26 discloses using regression analytics or statistical methods to evaluate the damages and generate/update operation models, but there is no detail as to how to generate the operation model or what the model actually look like. In other words, the original disclosure directed to generating operation model amounts to no more than outlining of goals (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described; and Fiers, 984 F.2d at 1170, and again in Enzo, 323 F.3d at 968. “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “access characteristic data associated with the component and a geographical region where the component is located, generate an operation model for the component based on the characteristic data, the operation model including a set of operating and structural conditions that when met indicate a likelihood that the component will fail and/or decrease in operation, access sensor data for the component, access sensor data for the component, compare the portion of the characteristic data accumulated by the unmanned aircraft with the portion of the sensor data accumulated by the unmanned aircraft, identify changes in a condition of the component based on the comparison of the portion of the characteristic data with the portion of the sensor data, receive a report including a status of the component from the user, and update the operation model for the component based on the identified changes in the condition of the component and the report from the user,” are abstract ideas, as they are directed to human evaluation and usage of mathematical concept.” With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. Similar rejections are made for other independent and dependent claims.

          In Step 2B, the claims additionally recite “portion of the characteristic data is accumulated by an unmanned aircraft,” “portion of the sensor data is accumulated by the unmanned aircraft,” “device,” “infrared sensor”, “camera,” but said limitations are merely directed to data collection activity that is well-understood, routine and conventional. As such, the additional elements do not provide inventive concept” that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas et al., US-PGPUB 2016/0140263 (hereinafter Rojas) in view of Heinonen et al., US-PGPUB 2015/0131079 (hereinafter Heinonen) (cited by the Applicant)

           Regarding Claims 1, 9 and 16.  Royas discloses monitoring a component of a utility network (Abstract, monitoring transformer, Paragraphs [0001]-[0002]; Figs. 1-4), comprising:
access characteristic data associated with the component and a geographical region where the component is located (Paragraphs [0014]; [0016], operational and non-operational data; Paragraph [0024], include maintenance data related to geographic location; Fig. 2, 58 and 62; Fig. 4, 122), 
generate an operation model for the component based on the characteristic data, the operation model including a set of operating and structural conditions that when met indicate a likelihood that the component will fail and/or decrease in operation (Paragraphs [0024], [0026]-[0028], stored models, correlating that are based on trends that have been identified through statistical analysis using the previously collected operational and non-operational data, wherein the data include operating and structural conditions such as circuit breaker status, substation alarms, transformer loading, digital fault recorder records, circuit breaker contact wear indicator, data related to failures, etc; [Paragraph [0036], updating of the models using data collected over a plurality of monitoring and inspection times, where more than one updating of the model obviously occurs. Thus, the updated model prior to another subsequent updating is also the claimed generated model), access sensor data for the component (Fig. 2, substation meter, etc),
compare the portion of the characteristic data accumulated by the sensors, monitors with the portion of the sensor data accumulated by the sensors and monitors (Paragraphs [0026]-[0028], correlation) 

identify changes in a condition of the component based on the comparison of the portion of the characteristic data with the portion of the sensor data (Fig. 4, 126, 128, 130); 
transmit an alert to an operator, the alert including the likelihood that the component will fail or decrease in operational capacity (Paragraph [0040], prescriptive actions that recommend replacing; Paragraph [0014], information used by the operator)
receive a report including a status of the component from the user (Paragraph [0004], receive  a particular combination of operational and non-operational data; Paragraph [0014], form of reports from the user, other than the operator), 
and update the operation model for the component based the identified changes in the condition of the component and the report from the user (Paragraph [0036], updating models),

Rojas further discloses using various sensors to collect operational as well as non-operational data (Paragraph [0019]), including usage of infrared camera (Paragraph [0014], thermal imaging; Paragraph [0027], infrared camera) 



Heinonen discloses monitoring a component of a utility network (Abstract; Fig. 4), 
access characteristic data associated with the component and a geographical region where the component is located (Paragraph [0035], poles, power lines, trees, Paragraph [0037]; Paragraph [0061], including weather forecast information), wherein a portion of the characteristic data is accumulated by an unmanned aircraft (Paragraph [0035], combine with sensor data from the UAV; Paragraph [0039]; Paragraph [0020]),
generate an operation model for the component based on the characteristic data (Paragraph [0037], generation of point cloud and generation of 3D model; Paragraph [0054]), access sensor data for the component, wherein a portion of the sensor data is accumulated by the unmanned aircraft (Paragraph [0036])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heinonen in Rojas and have a portion of the characteristic data and sensor data be accumulated by an unmanned aircraft, compare the portion of the characteristic data accumulated by the unmanned aircraft with the portion of the sensor data accumulated by the unmanned aircraft, so as to accurately determine the condition of the component, by using additional data Heinonen, Paragraphs [0006]-[0011])

          Regarding Claims 2, 10 and 17. Rojas discloses the operation model indicates a likelihood of failure of the component as a percentage (Paragraph [0028]; Paragraph [0031]; Paragraph [0040], health index and a confidence value in percentage)

          Regarding Claims 3, 11 and 18.  Rojas discloses the comparison of the portion of the characteristic data with the portion of the sensor data provides a time lapse measurement of the changes in the condition of the component (Paragraph [0014], trends gathered over time; thermal imaging, etc)

The modified Rojas does not disclose the comparison of the portion of the characteristic data accumulated by the unmanned aircraft with the portion of the sensor data accumulated by the unmanned aircraft provides a time lapse measurement of the changes in the condition of the component.

Heinonen discloses using camera to capture the images of the power line (Paragraph [0034])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heinonen in the modified Rojas and have the comparison of the portion of the characteristic data accumulated by the unmanned 

          Regarding Claim 4 and 12. Heinonen discloses the device is further configured to control the unmanned aircraft (Paragraphs [0015]; Paragraph [0021])

          Regarding Claims 5 and 13. Heinonen discloses the unmanned aircraft is operatively coupled to a camera that is configured to obtain visual images of the component (Paragraph [0036], imaging system from the UAV)

          Regarding Claims 6 and 14. Heinonen discloses the unmanned aircraft is operatively coupled to an infrared (IR) sensor that is configured to obtain heat measurements emitted from the component (Paragraph [0036], infrared imaging system from the UAV)

          Regarding Claims 7, 15 and 19.  Rojas discloses identifying an anomaly associated with the component (Fig. 4, 126, 128, 130)
compare the portion of the sensor data with characteristic data associated with another component (Paragraph [0017], other transformers); identify a cause of the anomaly based on the comparison (Fig. 4, 126, 128, 130); and update the operation model for the component based the identified cause of the anomaly (Paragraph [0036], updating)



Heinonen discloses monitoring a component of a utility network (Abstract; Fig. 4), 
access characteristic data associated with the component and a geographical region where the component is located (Paragraph [0035], poles, power lines, trees, Paragraph [0037]; Paragraph [0061], including weather forecast information), wherein a portion of the characteristic data is accumulated by an unmanned aircraft (Paragraph [0035], combine with sensor data from the UAV; Paragraph [0039]),
generate an operation model for the component based on the characteristic data (Paragraph [0037], generation of point cloud and generation of 3D model; Paragraph [0054]), access sensor data for the component, wherein a portion of the sensor data is accumulated by the unmanned aircraft (Paragraph [0036])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heinonen in Rojas and compare the portion of the sensor data with characteristic data accumulated by the unmanned vehicle associated with another component, so as to accurately determine the state of the component by using additional data accumulated by inexpensive and easy to operate unmanned vehicle that can stay afloat even during a major natural disaster.

Regarding Claims 8 and 20. Heinonen discloses the changes in the condition of the component comprise deterioration of the component and vegetation intruding the component (Paragraph [0044]-[0049]; Paragraph [0054])

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
In regard to the double patenting rejection, the rejection has been updated as shown above.
In regard to 101 rejection in regard to the abstract idea, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to monitoring a component of a utility network, an abstract idea (as they involve using a combination of mathematical concept and human evaluation). 
Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims may be directed to specific abstract ideas for monitoring a component of a utility network, do not make the claims eligible under 35 USC 101. In the instant application, the abstract idea is not even specific, due to the fact that the model and generation of model is broadly recited without any specific detail.
          Additionally, note further that the novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of utility network, without the abstract idea being integrated into a practical application and without significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
as in Enfish), or focused on a specific asserted improvement in utility monitoring in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. 
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than conventional unmanned aircraft, sensors and devices for gathering and analyzing the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses unmanned aircraft and sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to monitoring a component of a utility network, without the abstract idea being integrated into a practical application and without significantly more. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865